Exhibit 10.1
 
FIRST MODIFICATION TO CREDIT AGREEMENT


This First Modification to Credit Agreement (the “Agreement”) is dated as of
September 28, 2012, by and among CROSS COUNTRY HEALTHCARE, INC., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower party hereto
(the “Subsidiary Guarantors”), the Lenders party hereto (the “Lenders”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders party to the Credit Agreement (as defined
below).


STATEMENT OF PURPOSE:


The Borrower, the Lenders and the Administrative Agent are parties to the Credit
Agreement dated as of July 10, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).
 
The Borrower and the Subsidiary Guarantors have requested that the
Administrative Agent and the Lenders agree to modify the Credit Agreement as
more specifically set forth herein.  Subject to the terms and conditions set
forth herein, the Administrative Agent and the Lenders have agreed to grant such
requests of the Borrower and the Subsidiary Guarantors.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.  Capitalized Terms.  All capitalized undefined terms used in this Agreement
(including, without limitation, in the introductory paragraph and the statement
of purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.
 
2.  Modifications to Credit Agreement.  Subject to and in accordance with the
terms and conditions set forth herein, and effective on and after the First
Modification Effective Date (as defined below), the Credit Agreement is hereby
modified in accordance with this Section 2.
 
(a)           Amendment to Section 10.1.  Section 10.1 of the Credit Agreement
is hereby modified such that the reference to “2.50 to 1.00” therein is hereby
replaced with “2.75 to 1.00” only for purposes of calculating the Consolidated
Total Leverage Ratio for the Fiscal Quarter ending September 30, 2012.
 
(b)           Amendment to Section 10.2.  Section 10.2 of the Credit Agreement
is hereby modified such that the reference to “1.75 to 1.00” therein is hereby
replaced with “1.25 to 1.00” only for purposes of calculating the Consolidated
Fixed Charge Coverage Ratio for the Fiscal Quarter ending September 30, 2012.
 
For the avoidance of doubt, the foregoing modifications to Sections 10.1 and
10.2 shall only be applicable for the Fiscal Quarter ending September 30, 2012
and the original ratios contained in such Sections shall be applicable
thereafter.
 
3.  Modifications of Covenants.   Form the period (the “Modification Period”)
commencing on the First Modification Effective Date and ending on the date on
which the Borrower delivers to the Administrative Agent an Officer’s Compliance
Certificate in accordance with Section 8.2 of the Credit Agreement evidencing
compliance with the financial covenants set forth in Article X of the Credit
Agreement for the Fiscal Year ending December 31, 2012, the parties hereto agree
as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
(a)           Restrictions on Revolving Credit Advances.  At no time during the
Modification Period shall the aggregate amount of (i) new Revolving Credit Loans
and Swingline Loans made to the Borrower during such period exceed $3,000,000
and (ii) new Letters of Credit issued on behalf of the Borrower during such
period exceed $1,000,000.  For the avoidance of doubt, the parties hereto hereby
acknowledge and agree that the amount of Revolving Credit Outstandings currently
in existence on the date hereof prior to giving effect to this Modification is
$22,431,838 (comprised of $10,000,000 in outstanding Revolving Credit Loans and
$12,431,838 in outstanding Letters of Credit) and the foregoing limitations on
Loans and Letters of Credit shall not apply to such current Revolving Credit
Outstandings.
 
(b)           Restrictions on Negative Covenants.  During the Modification
Period, no Credit Party shall (i) make any Investment otherwise permitted by
Section 11.3(d) or (ii) purchase, redeem, retire or otherwise acquire, directly
or indirectly, any shares of its Capital Stock otherwise permitted by Sections
11.6(d) and (e).
 
4.  Conditions to Effectiveness.  This Agreement shall be deemed to be effective
upon the satisfaction of each of the following conditions (the “First
Modification Effective Date”):
 
(a)           the Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent, the Borrower, the Subsidiary
Guarantors and the Required Lenders;
 
(b)           the Borrower shall have paid to the Administrative Agent (or its
applicable affiliate), for the account of each consenting Lender (including
Wells Fargo) that executes and delivers this Agreement to the Administrative
Agent (or its counsel) on or prior to 12:00 p.m. (Eastern Time) on September 28,
2012, a modification fee in an amount equal to 0.125% of the sum of the
Revolving Credit Commitments and Term Loan Commitments of each such consenting
Lender; and
 
(c)           the Administrative Agent shall have been paid or reimbursed for
all fees, reasonable out-of-pocket charges and other expenses incurred in
connection with this Agreement, including, without limitation, the reasonable
fees and disbursements of counsel for the Administrative Agent.
 
5.  Effect of the Agreement.  Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect.  Except as expressly set forth herein, this Agreement shall not be
deemed (i) to be a waiver of, or consent to, a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document, (ii)
to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (iii) to be a commitment
or any other undertaking or expression of any willingness to engage in any
further discussion with the Borrower or any other Person with respect to any
waiver, amendment, modification or any other change to the Credit Agreement or
the Loan Documents or any rights or remedies arising in favor of the Lenders or
the Administrative Agent, or any of them, under or with respect to any such
documents or (iv) to be a waiver of, or consent to or a modification or
amendment of, any other term or condition of any other agreement by and among
the Borrower, on the one hand, and the Administrative Agent or any other Lender,
on the other hand.  References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the Credit Agreement shall be deemed to be references to
the Credit Agreement as modified hereby.
 
6.  Representations and Warranties/No Default.  By their execution hereof,
 
 
2

--------------------------------------------------------------------------------

 
 
(a)           The Borrower and each Subsidiary Guarantor hereby certifies,
represents and warrants to the Administrative Agent and the Lenders that each of
the representations and warranties set forth in the Credit Agreement and the
other Loan Documents is true and correct in all material respects as of the date
hereof (except to the extent that (i) any such representation or warranty that
is qualified by materiality or by reference to Material Adverse Effect, in which
case such representation or warranty is true and correct in all respects as of
the date hereof or (ii) any such representation or warranty relates only to an
earlier date, in which case such representation or warranty shall remain true
and correct as of such earlier date) and that no Default or Event of Default has
occurred or is continuing.


(b)           The Borrower and each Subsidiary Guarantor hereby certifies,
represents and warrants to the Administrative Agent and the Lenders that:
 
(i)           it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each of the other documents executed in connection
herewith to which it is a party in accordance with their respective terms and
the transactions contemplated hereby; and
 
(ii)           this Agreement and each other document executed in connection
herewith has been duly executed and delivered by the duly authorized officers of
the Borrower and each of the Subsidiary Guarantors, and each such document
constitutes the legal, valid and binding obligation of the Borrower and each of
the Subsidiary Guarantors, enforceable in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.


7.  Reaffirmations. Each Credit Party (a) agrees that the transactions
contemplated by this Agreement shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under, any of the
Subsidiary Guaranty Agreement, the Collateral Agreement or any other Security
Document to which it is a party, (b) confirms and reaffirms its obligations
under the Subsidiary Guaranty Agreement, the Collateral Agreement and each other
Security Document to which it is a party, (c) agrees that the Subsidiary
Guaranty Agreement, the Collateral Agreement and each other Security Document to
which it is a party remain in full force and effect and are hereby ratified and
confirmed and (d) acknowledges that Wells Fargo Bank, National Association is
the Administrative Agent under the Credit Agreement and each other Loan
Document.


8.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.


9.  Counterparts.  This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.


10.    Electronic Transmission.  A facsimile, telecopy, pdf or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar instantaneous electronic transmission device
pursuant to which the signature of or on behalf of such party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes.  At the request of any party hereto, all parties hereto agree to
execute an original of this Agreement as well as any facsimile, telecopy, pdf or
other reproduction hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.
 
 

 
BORROWER:
       
CROSS COUNTRY HEALTHCARE, INC.
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Chief Financial Officer
                   
SUBSIDIARY GUARANTORS:
       
ASSIGNMENT AMERICA, LLC.
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
             
CROSS COUNTRY STAFFING, INC.
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
             
CROSS COUNTRY PUBLISHING, LLC
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
             
TRAVEL STAFF, LLC
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
President

 
 
[Signature Pages Continue]
 
First Modification to Credit Agreement
Cross Country Healthcare, Inc.
Signature Page

--------------------------------------------------------------------------------

 
 

 
CEJKA SEARCH, INC.
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
             
CLINFORCE, LLC
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
             
CROSS COUNTRY EDUCATION, LLC.
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
             
LOCAL STAFF, LLC
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
             
MCVT, INC.
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President

 
 
[Signature Pages Continue]
 
First Modification to Credit Agreement
Cross Country Healthcare, Inc.
Signature Page

--------------------------------------------------------------------------------

 
 

 
METROPOLITAN RESEARCH ASSOCIATES, INC.
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Assistant Controller
             
MRA SEARCH, INC.
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
             
ASSENT CONSULTING
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
             
MDA HOLDINGS, INC.
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
             
MEDICAL DOCTOR ASSOCIATES, LLC
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
             
ALLIED HEALTH GROUP, LLC
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President


 
[Signature Pages Continue]
 
First Modification to Credit Agreement
Cross Country Healthcare, Inc.
Signature Page

--------------------------------------------------------------------------------

 
 

 
CREDENT VERIFICATION AND LICENSING
SERVICES, LLC
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
Vice President
             
CC LOCAL, INC.
             
By:
/s/ Emil Hensel  
Name:
Emil Hensel
 
Title:
President


 
[Signature Pages Continue]
 
First Modification to Credit Agreement
Cross Country Healthcare, Inc.
Signature Page

--------------------------------------------------------------------------------

 



 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as Issuing Lender,
Swingline Lender and a Lender
             
By:
/s/ Stacy Burgess  
Name:
Stacy Burgess
 
Title:
Senior Vice President

 
 


 
First Modification to Credit Agreement
Cross Country Healthcare, Inc.
Signature Page

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as Syndication Agent and
a Lender
             
By:
/s/ E. Mark Hardison  
Name:
E. Mark Hardison
 
Title:
Vice President

 
 
 
 
First Modification to Credit Agreement
Cross Country Healthcare, Inc.
Signature Page

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent and a Lender
             
By:
/s/ John M. Langenderfer  
Name:
John M. Langenderfer
 
Title:
Senior Vice President

 
 
 
 
First Modification to Credit Agreement
Cross Country Healthcare, Inc.
Signature Page

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK, as a Lender
             
By:
/s/ Tamara M. Dowd  
Name:
Tamara M. Dowd
 
Title:
Vice President

 
 
 
 
First Modification to Credit Agreement
Cross Country Healthcare, Inc.
Signature Page

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
             
By:
/s/ Jose Mazariegos  
Name:
Jose Mazariegos
 
Title:
Senior Vice President

 
 
 
First Modification to Credit Agreement
Cross Country Healthcare, Inc.
Signature Page

 